DETAILED ACTION
Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 18-21, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on June 5, 2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The phrase “in particular metallic 
The application has been amended as follows: 
In claim 18, lines 2 and 3, delete the phrase “in particular metallic powder, iron powder, and/or ceramics powder”.
Claim 18 should now read: 
A method for producing a dimensionally stable preform from substantially pulverulent material, using the press of claim 1, the method comprising the following steps:
- filling a pulverulent material into an opening of a template,
- pressing the pulverulent material in the template, wherein the pulverulent material on a first template side is compressed by the upper die and from a second template side, which is opposite the first template side, by the lower die including the first die and the second die, wherein the first die and the second die slide into one another with the first die sliding within the second die and are each connected to the die holder assigned thereto, wherein a pressing power from the first end of a respective one the first die and the second die is directed along the respective one of the first die and the second die to the second end of the respective one of the first die and the second die so far outward that on the die holder which is associated with the respective one of 
- demolding the preform from the template.

Reasons for Allowance
Claims 1, 3-12, 18-21, 25, 26 and 28 are allowed.
The following is an examiner’s statement of reasons for allowance: Solty et al. is the closest prior art, but does not teach the relative lengths of the dies with respect to each other. There is no teaching or suggestion found in the prior art of record for a first and second die to have a length within 25% or 10% of each other.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN MCCULLEY/Primary Examiner, Art Unit 1767